Case: 18-60738      Document: 00516221394         Page: 1    Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 2, 2022
                                  No. 18-60738                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Juana Del Transito Valdez-De Martinez; Diego Enrique
   Martinez-Valdez; Erika Maria Martinez-Valdez,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 900 335
                                No. A208 900 336
                                No. A208 899 547


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Juana Del Transito Valdez-De Martinez, a native and citizen of El
   Salvador, on behalf of herself and her two minor children, petitions this court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60738        Document: 00516221394          Page: 2   Date Filed: 03/02/2022




                                     No. 18-60738


   for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of her application for asylum and
   withholding of removal. She argues that the immigration judge (IJ) and the
   BIA erred by concluding that she failed to demonstrate a nexus between her
   particular social group (PSG) and the harm she suffered. She further argues
   that the BIA failed to consider new evidence that, if considered, would have
   warranted granting her relief from removal. Because Valdez-De Martinez
   has not briefed any challenge to the denial of her application for relief under
   the Convention Against Torture, she has abandoned the issue. See Soadjede
   v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
             There is no merit to Valdez-De Martinez’s complaint that, due to
   interpreter error, the IJ did not consider the police report made by her
   husband. This evidence was contained in the record, and the pertinent
   information was not in dispute.
             To the extent that the evidence could be construed as a motion for
   remand, the BIA denied the motion. This court reviews the BIA’s denial of
   a request for a remand “under a highly deferential abuse-of-discretion
   standard.” Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014) (internal
   quotation marks and citation omitted). The BIA relied on its own rules and
   a determination that, in light of the record, Valdez-De Martinez’s proffered
   evidence did not warrant remand. This ruling was not an abuse of discretion.
   See id.
             On review of an order of the BIA, this court examines “the BIA’s
   decision and only consider[s] the IJ’s decision to the extent that it influenced
   the BIA.” Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Because the
   BIA agreed with the IJ’s analysis and conclusions, this court reviews both
   decisions. Shaikh, 588 F.3d at 863.




                                          2
Case: 18-60738        Document: 00516221394        Page: 3   Date Filed: 03/02/2022




                                    No. 18-60738


          The Secretary of Homeland Security and the Attorney General have
   the discretion to grant asylum to refugees. 8 U.S.C. § 1158(b)(1). The
   applicant seeking asylum is required to prove some nexus between the
   persecution and one of five protected grounds, § 1158(b)(1)(B)(i); in other
   words, the applicant must prove that a protected ground “was or will be at
   least one central reason” for the persecution, § 1158(b)(1)(B)(i); see Shaikh,
   588 F.3d at 864.
          This court reviews the agency’s factual findings under the substantial
   evidence standard. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir.
   2012). To prevail under that standard, the petitioner must show that “the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Id. at 518 (internal quotation marks and citation omitted).
          Here, the IJ and BIA concluded that the gang targeted Valdez-De
   Martinez and her family because her husband was a police officer, and the
   gang wanted to continue its criminal activities without disruption. This
   conclusion is supported by the record. Thus, substantial evidence supports
   the determination that Valdez-De Martinez failed to satisfy the nexus
   requirement for her asylum claim. See Orellana-Monson, 685 F.3d at 517-18.
   Because Valdez-De Martinez cannot meet the standard for asylum, she “is
   necessarily also unable to establish an entitlement to withholding of
   removal.” Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012) (internal
   quotation marks and citation omitted).
          Accordingly, the petition for review is DENIED.




                                         3